Title: To George Washington from Tobias Lear, 9 October 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia October 9th 1791.

The French Minister informs me, that he shall set out this day to pay his respects to you at Mount Vernon, where he expects to arrive on the evening of the 14th instant. He further observed, that it was his intention to stay at Mount Vernon ’till the 16th or 17th, when he should accompany you or Mrs Washington to George Town, and after the sale of the lots in the Federal City, he should return to Philadelphia by the way of York & Lancaster.

As it was your wish to be informed of the time when the Minister would be at Mount Vernon, if he should determine upon the journey; I have written this letter to go by the Mondays post, and shall request the Post Master at Alexandria to send it down to Mount Vernon by a special Messenger, if there should be no person from thence to receive the letters on the arrival of the mail. I shall have the honor to write to you again by the Wednesday’s post, directing the letter to Mount Vernon, and by the friday’s, directing it to George Town, where it will find you on the monday following. After this I shall not write again until I have the honor of seeing you; unless something special should require it, in which case a letter will be lodged at Baltimore, or the head of Elk.
On friday morning I called upon the Engraver who was to have executed the plate of the Federal City. In my way thither I met the Attorney General, to whom I related the circumstance of the disappointment respecting the plate &c. and he agreed to go with me to the Engraver, and endeavour, if possible to prevail upon him to have some plates struck off, in any manner, by the 12th or 14th. We, however, had the mortification to find, that every thing we could say was ineffectual; for, in addition to the disappointment of the copper, (upon which he seemed to lay the whole stress on Thursday Afternoon) he said the draft which he had in his possession was so incorrect, that it would be highly improper to engrave from it, and that there was no possibility of remedying this, but by having the large draft which Major L’Enfant had carried with him to the Federal City, and that the subject of the letter which he put into my hands for the Major was principally to request him to send the large draft. And finally declared it was impossible for him to proceed one step in the business without it.
Mr Page tells me he shall send off his Carriage on Wednesday next, in order to give time for any interruption which bad weather or an accident might occasion, as well as to accommodate some persons who are desirous of being at the sale of the lots, and who take passage in this carriage, which, on that account may be in George Town on the evening of the 16th. But he shall only charge four days & an half for the Carriage, before you take it to set off from George Town, unless you should think proper to detain it there beyond the 18th. I have not been able

to learn whether there will be many persons at the sale from this place or not—several have spoken to me about the plate which was expected out by this time, and have expressed much disappointment upon being informed that it could not be executed before the 7th. I have always given the reasons of the disappointment when I have mentioned it.
The Memorial which accompanied the letter from Mesrs Triol, Roux & Co., and which I mentioned in my last should be translated & forwarded in my next letter, is still in the hands of the Secretary of the Treasury, who says he has not yet given it the attention which he wishes as I told him, when I put it into his hands, that I should want to transmit it to you by the post of Wednesday; (not knowing at that time, that I should have occasion to write sooner) when I shall have the honor to enclose it with the translation.
The horses which you left here are in very fine order, James has been attentive to them, and the boy in the stable seems to understand his business and behaves well—Fraunces set out last Wednesday on a visit to his family & he promised to be back in the course of the present week—The painting—white washing & cleaning the house thoroughly seems to have made a vast alteration in it, and I flatter myself on your return, Mrs Washington & yourself will find everything in good order.
The family is well—Mrs Lear will do herself the honor of writing to Mrs Washington at this time—and Major Jackson tells me he shall write to you—My best respects are tendered to Mrs Washington, Mrs Stuart & Mrs F. Washington my most cordial regards to the Major with sincere wishes for the restoration of his health—and love to the Children. I have the honor to be respectfully, truly & sincerly Sir, Your obliged & grateful Servt

Tobias Lear.


P.S. I take the liberty of mentioning a circumstance, in which, ’till this moment, I find I have deceived myself—viz. in the time of the meeting of Congress. I knew the law fixed the meeting on the fourth monday in October—and I knew likewise that the last day of October would be monday. I had therefore, without adverting to the impossibility of the thing (that the 4th monday should be the last day) set it down in my own mind, that Congress would meet on the last day of October. But upon reflecting

on the day of your return to this City, which I supposed, from the time of your leaving George Town would probably be about Saturday the 22d inst. I was led more pointedly to the day of the month fixed for the meeting of Congress, and find it will be on the 24th. Altho’ I cannot beleive that you have misapprehend this matter, yet I conceived there could be no impropriety in my mentioning the circumstance, as it was possible you might have adopted a similar error.
As I have entered on a postscript, and have ample room left, permit me, Sir, to mention a circumstance which, in its consequences, may bring on the discussion of an important question. The assessors of the town of Boston who form & regulate the taxes to be raised from the polls or Estates of the Inhabitans for town purposes have assessed a tax on the continental public securities held by the inhabitants of that town, or rather, I apprehend, on the Interest arising from these securities. This has caused much uneasiness on the part of the Stock holders in that place; and some of them are so disgusted as to determine to quit the town. Among these are some of their principal men. Mr Breck is said to have already engaged a house in this city to which he means to remove with his family next spring. Mr Joseph Barrell it is said is likewise determined to come to this place on that account; and others, whose names I have not heard mentioned, are said to be resolved on a removal. There seems to be a question arise, whether any corporation, or government, except that of the United States, have a right to tax the continental securities or the interest arising from them. If they have this right it would appear that it is in the power of the state governments or corporations to ruin the public Credit; for if they have a right to tax them at all, there seems to be no limits set to the quantum—and it may be laid on so heavily as to make the securities hardly worth holding—or, if the tax should only be laid as considering the securities as connected with the inhabitants of the towns or states, it would cause the inhabitants of those places where the tax is laid to dispose of their stock either to foreigners or the inhabitants of other parts of the United States where it is not taxed. This would, in all probability, cause a depreciation of the public debt &ca.


T.L.
